DETAILED ACTION
The communication received on 08/30/2021 is acknowledged by the Examiner.  Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  an accumulating section, a detection section, an estimation section, a storage section, an emission section, an incidence section, and a drive control section in claims 1-10.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition, claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relative position of the different parts of the device or system.  Note that the claims only recite the parts without any connection to one another.   
The language of claim 1 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “A fibrous body accumulating device comprising: an accumulating section” renders the claim indefinite because it is unclear how the accumulating section is different from the accumulating device.  Also, how the detection section is connected to the accumulating device or section.  The same applies to the phrase “an estimation section”. 
	Claims 2-10 suffer from the same aforementioned issues and thus, the Applicant is respectfully advised to properly recites the elements of the claims and to ensure that the elements of a claim being connected and positioned properly with one another. 
	For example, in claim 2, the phrase “a storage section in which a calibration curve showing a relationship between the detection frequency and the amount of the material in the drum is stored” renders the claim indefinite because it is unclear how the storage section and the calibration curve are related to one another and/or in claim 3 how the emission section and the incidence section are related to one another.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Schluepen Friedhelm (DE 10122966 A1-Translated document). 
 For the rejection of the claims below the Examiner notes that:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &
Inter. 1987) [see e.g. MPEP 2114(II)] 

Regarding claim 1, Friedhelm discloses:  A fibrous body accumulating device (Fig. 1 illustrates spreading material system 1 for spreading glued spreading material, in particular wood chips, wood fibers or the like on a spreading belt conveyor.) comprising: an accumulating section including a drum that introduces and releases a material including fibers (Fig. 1, the spreading material hopper 4 having wood shavings or wood fibers or the like on a grit conveyor 3.  The hopper 4 is equivalent to the accumulation section and the metering roller 6 is equivalent to the drum.); a detection section detecting a presence of the material in the drum (Fig. 1, a measuring device 8 is equivalent to a detection section since it detect the material inside the hopper 4 (i.e., accumulation section).).
The only difference between the claimed invention and Friedhelm is lack of the exact characterization of an estimation section and a detection frequency as recited in the claim limitation: an estimation section estimating an amount of the material in the drum based on a detection frequency at which the detection section detects the material.  However, Friedhelm discloses a metering unit that infers the amount of material inside the drum based on the density (detecting frequency) of the material detected by the measuring device 8 (detection section).  Friedhelm on para [0003-0006] teaches the same principal operation as recited in the claimed invention.  For example, para [0004] discloses “the generic scattering material plant is characterized in that, in order to produce scattering material mats having the same basis weight N/m2 and the same density N/m3 for a predetermined plate thickness of the wood material plates to be produced in a subsequent pressing process, the density of the scattering material that located in the scattering material hopper is determined by means of a measuring device and is compared with the respective predetermined basis weight for the scattering material mats, in that, in the event of deviations from the density (i.e., equivalent to the detecting frequency) of the scattering material corresponding to the predetermined basis weight, its density in the scattering material hopper is adjusted to the predetermined basis weight, and in that the volume flow rate of the scattering material exiting the scattering material hopper is metered by means of the travel speed of the metering belt as a function of the respective basis weight to be determined in comparison with the predetermined basis weight.”  It should be noted that it is immaterial to the patentability of the claimed invention how the function or operation of the claimed invention is characterized in terms of wordings the claims such as detecting frequency vs. density or target density in the cited reference or alternatively, measuring device vs. detection section, since an Applicant is his/her own lexicographer in choosing the wordings of the claimed invention.  Since the prior art operation is functionally equivalent to the claimed invention as recited in claim 1, then an artisan could readily apply the same with obvious modification so as to arrive the operation of the claimed invention.).  The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.     

   

Regarding claim 2, Friedhelm discloses all of the limitations of its base claim 1.  Friedhelm further discloses:  further comprising: a storage section in which a calibration curve showing a relationship between the detection frequency and the amount of the material in the drum is stored, wherein the estimation section calculates information on the detection frequency and estimates the amount of the material in the drum with reference to the calibration curve (Fig. 1 and as noted hereinbefore, the hopper 4 is equivalent to the accumulation section that denotes a storage in which the corresponding density or target density is stored.  Para [0004] lines 63-67 discloses “In this way, it is possible, in the event of deviations, to immediately adjust the density of the material to be scattered already in the material hopper to the respective desired density and/or the desired basis weight and to adjust the suitable metering of the volume flow of the material to be scattered exiting from the material hopper via the travel speed of the metering belt.  Thus, the metering unit calculates the density detected by the measurement device 8 and extrapolates from the variation between the measured density and the target density.  On this basis, storing a correction curve between a detected value and a measured value in a storage section, it is obvious that an artisan could readily implement by a conventional technical means in the art to show a variation difference between the measured value and the target value.).  

Regarding claim 8, Friedhelm discloses all of the limitations of its base claim 1.  Friedhelm implicitly discloses a drive control section to adjust the release amount of the material as recited:  further comprising: a drive control section controlling an operation of the accumulating section to adjust a release amount of the material according to an estimation result of the estimation section (Para [0006] teaches in details the operation of spreading material system 1 in Fig. 1 and it is obvious to an artisan that the spreading material system 1 must be derived by a control system to be operable.  As noted hereinbefore, the metering unit calculates the density detected by the measurement device 8 and extrapolates from the variation between the measured density and the target density.  Therefore, irrespective of what the elements of the claimed invention are characterized in terms of wordings of the claims, since the function and/or operation of the both the claimed invention and the cited reference are the same, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Friedhelm is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).

Regarding claim 9, Friedhelm discloses all of the limitations of its base claim 1.  Friedhelm implicitly discloses a rotating body that is installed in the drum as recited:  wherein the accumulating section includes a rotating body that is installed in the drum and rotates to stir the material in the drum, and the drive control section adjusts a rotation speed of the rotating body according to the estimation result of the estimation section (Para [0006], lines 98-99 and Fig. 1 teaches “a metering roller 6 assigned to the metering belt 5 for spreading scattering material 2 onto a spreading roller train 7 arranged above the spreading belt conveyor 3 and para [0004], lines 50-52 discloses “…its density in the scattering material hopper is adjusted to the predetermined basis weight, and in that the volume flow rate of the scattering material exiting the scattering material hopper is metered by means of the travel speed of the metering belt as a function of the respective basis weight to be determined in comparison with the predetermined basis weight.”  It is obvious to an artisan that the metering roller 6 functions the same as rotating body that is installed in the drum since both of units are used to stir the material and it is immaterial to the patentability of the claimed invention whether the stirring done inside the drum of outside thereof as illustrated in Fig. 1 in Friedhelm.).

Regarding claim 10, Although all of the limitations of this claims are the same as claim 1 and noted therein, nonetheless, Friedhelm discloses:  An estimation method for estimating an amount of a material including fibers in an accumulating section including a drum that introduces and releases the material (Fig. 1 illustrates spreading material system 1 for spreading glued spreading material, in particular wood chips, wood fibers or the like on a spreading belt conveyor.  A measuring device 8 is equivalent to a detection section since it detect the material inside the hopper 4 (i.e., accumulation section)), the estimation method comprising: detecting a presence of the material in the drum, and estimating the amount of the material in the drum based on a detection frequency (Friedhelm discloses a metering unit that infers the amount of material inside the drum based on the density (detecting frequency) of the material detected by the measuring device 8 (detection section).  Friedhelm on para [0003-0006] teaches the same principal operation as recited in the claimed invention.  For example, para [0004] discloses “the generic scattering material plant is characterized in that, in order to produce scattering material mats having the same basis weight N/m2 and the same density N/m3 for a predetermined plate thickness of the wood material plates to be produced in a subsequent pressing process, the density of the scattering material that located in the scattering material hopper is determined by means of a measuring device and is compared with the respective predetermined basis weight for the scattering material mats, in that, in the event of deviations from the density (i.e., equivalent to the detecting frequency) of the scattering material corresponding to the predetermined basis weight, its density in the scattering material hopper is adjusted to the predetermined basis weight, and in that the volume flow rate of the scattering material exiting the scattering material hopper is metered by means of the travel speed of the metering belt as a function of the respective basis weight to be determined in comparison with the predetermined basis weight.”  It should be noted that it is immaterial to the patentability of the claimed invention how the function or operation of the claimed invention is characterized in terms of wordings the claims such as detecting frequency vs. density or target density in the cited reference or alternatively, measuring device vs. detection section, since an Applicant is his/her own lexicographer in choosing the wordings of the claimed invention.  Since the prior art operation is functionally equivalent to the claimed invention as recited in claim 1, then an artisan could readily apply the same with obvious modification so as to arrive the operation of the claimed invention.).  The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Schluepen Friedhelm (DE 10122966 A1-Translated document) in view of Miao-mou Chen et al. (CN 209166558 U) both of which are cited in the IDS submitted on 07/05/2022. 

Regarding claim 3, Friedhelm discloses all of the limitations of its base claim 1.  As noted hereinbefore, Friedhelm further discloses that the metering unit calculates the material density (i.e., equivalent to detecting frequency) measured by the measuring device 8.  However, does not expressly disclose: wherein the detection section includes an emission section that emits an energy ray and an incidence section on which the energy ray emitted by the emission section is incident, and the estimation section calculates the detection frequency based on a frequency at which the energy ray is incident on the incidence section.
Knowing that fibrous material is a solid material that is used in the claimed invention and the solid mass flow (i.e., fiber) is measured during the operation thereof, a secondary reference Chen is directed to measuring multiphase flow in gas, liquid and a solid mass flow metering device having a gamma (Ƴ)-ray source, gamma-ray detector, differential pressure flow meter, the differential pressure flow meter having a throat section.  The gamma-ray detector is an array composed of multiple detectors, the gamma ray is emitted by the gamma-ray source covering the measuring cross section throat section, and all pass through the section of the gamma (Ƴ)- ray is received by gamma-ray detector. Chen detects the total cross section space against the fluid on the fluid space asymmetry for properly processed and the measured data is compared to the only partially gamma (Ƴ)- ray section passing through more precise sampling resistance measurement.  That being said Chen discloses:  wherein the detection section includes an emission section that emits an energy ray and an incidence section on which the energy ray emitted by the emission section is incident, and the estimation section calculates the detection frequency based on a frequency at which the energy ray is incident on the incidence section (Various parts of the disclosure, for example, on page 7, Example 1, Fig. 1 discloses a full section measuring gas, liquid and solid mass flow metering device in multiphase flow.  The detection device has a gamma ray source 1 (exit section) that emits gamma rays, and a gamma ray detector 2 (entrance section) that emits gamma rays (energy rays), which functionally equivalent to the claimed invention so as to accurately measure the flow rate of the intermediate passing material.  Therefore, it is obvious to an artisan to implement the calculation by measuring the frequency at which a line of energy is incident to the entrance for measurement of the material flowing through.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the accumulating device of Friedhelm by using the concept of solid mass flow metering device as taught by Chen so as to detect the total cross section space against the fluid on the fluid space asymmetry and then the measured data is compared to the only partially gamma (Ƴ)- ray section passing through more precise sampling resistance measurement.  Similarly, one of ordinary skill in the art, upon reading Chen disclosure, would also have been motivated to apply its teaching of using gamma ray source 1 that emits gamma rays, and a gamma ray detector 2 (entrance section) that emits gamma rays (energy rays) so as to accurately measure the flow rate of the intermediate passing material.   

Regarding claims 4-5, Friedhelm in view of Chen discloses all of the limitations of its base claim 3.  Chen further discloses:  wherein the energy ray in the drum travels in a direction along a central axis of the drum or wherein in the drum, the energy ray passes vertically above a central axis of the drum (Figs. 2, 4, and 8 illustrate the path of gamma rays in various embodiments in which the direction of gamma rays is perpendicular to the flow direction of the material, in order to accurately measure the flow of material.  Therefore, it is obvious to an artisan to implement the teaching of Chen so as to ensure that the direction of travel of the energy line within the drum is in a direction along the central axis of the drum while the energy line is above the central axis in the drum.).

Regarding claim 6, Friedhelm in view of Chen discloses all of the limitations of its base claim 3.  Friedhelm does not explicitly discloses: wherein the energy ray is an ultrasonic wave (However, Para [0006], lines 107-108 discloses “ A suitable measuring device 8 is, for example, a microwave device, a radioactive emitter or the like.  Thus, it is obvious to an skilled artisan to substitute the detection with ultrasonic wave.).

Regarding claim 7, Friedhelm in view of Chen discloses all of the limitations of its base claim 3.  Chen further discloses: wherein a plurality of pairs of the emission section and the incidence section are arranged at different positions in the drum (Pag. 8, Example 3, Fig. 5 illustrates a group of gamma ray source 1 and gamma-ray detector 2 are defined as a group of detecting devices. In this embodiment, the differential pressure flow meter 3 of the throat section 31 is provided with three groups of detection device, three groups of detecting devices arranged along the axis of the differential pressure flow meter 3.  Each set of detection devices can perform full-section measurement on the phase fraction of multi-phase fluid, and can average the data measured for each group of detecting devices.  the distance between the two sets of detecting devices is 10 cm.  Clearly, the different set of detecting devices are equivalent to the respective emission and incidence sections arranged at different positions.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LUCAS MENKE et al. (US 20160222585 A1) is directed to an apparatus for processing or reprocessing of composite materials containing fibers, in particular packaging materials containing fibers.  The packaging materials containing fibers, having a dual tank which comprises an inner drum-like tank having a hollow cylindrical drum jacket which is closed at the face base at one of its two face ends and which is open at its oppositely disposed face end, wherein the drum jacket has screen holes at least a section of its peripheral surface, and wherein at least one baffle is provided at one section 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748